Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed April 29, 2021 is acknowledged.  Claims 1-10 are cancelled and claims 11-12 are newly added.  Claims 11-12 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner withdraws all grounds of rejection set forth in the office action filed December 31, 2020.
Allowable Subject Matter
Claims 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record while broadly disclosing concentrate recirculation within a desalination system does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a concentrate recirculation line in combination with a pressure exchanger where a concentrate stream and feed stream flow through said pressure exchanger in response to a control unit and desired configuration for recirculation or effluent disposal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS

Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779